[Cite as State v. Peterson, 2014-Ohio-804.]
                             STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO,                                 )
                                               )   CASE NO. 07 MA 59
        PLAINTIFF-APPELLEE,                    )
                                               )
        - VS -                                 )      OPINION
                                               )        AND
BOBBIE PETERSON,                               )   JUDGMENT ENTRY
                                               )
        DEFENDANT-APPELLANT.                   )


CHARACTER OF PROCEEDINGS:                          Application for Reopening,
                                                   Criminal Appeal from Common Pleas
                                                   Court, Case No. 05 CR 339.


JUDGMENT:                                          Application Denied.


APPEARANCES:
For Plaintiff-Appellee:                            Attorney Paul J. Gains
                                                   Prosecuting Attorney
                                                   Attorney Ralph Rivera
                                                   Asst. Prosecuting Attorney
                                                   21 W. Boardman St., 6th Fl.
                                                   Youngstown, OH 44503

For Defendant-Appellant:                           Bobbie Peterson, Pro-se
                                                   #A 522955
                                                   Madison Correctional Inst.
                                                   P.O. Box 740
                                                   London, OH 43140


JUDGES:
Hon. Mary DeGenaro
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite

                                                   Dated: February 13, 2014
[Cite as State v. Peterson, 2014-Ohio-804.]


PER CURIAM:
        {¶1}     Appellant Bobbie Peterson, acting pro-se, has filed a delayed application to
reopen his appeal based upon a claim of ineffective assistance of appellate counsel
pursuant to App. R. 26(B). Because Peterson has failed to demonstrate good cause for
the untimeliness of the application, it is denied.
        {¶2}     On February 15, 2007, Peterson pled guilty to kidnapping, multiple counts of
rape, aggravated burglary and violation of a protection order. Following a sentencing
hearing, on February 27, 2007, the court imposed a thirteen year term of incarceration
and accepted Peterson's stipulation that he would be classified as a sexual predator.
        {¶3}     Peterson's appellate counsel initially filed a no merit brief with this court and
moved to withdraw. On April 29, 2008, this court denied the motion because there was a
non-frivolous argument regarding whether Peterson had been properly informed of the
consequences of stipulating to a sexual predator classification. Ultimately this court
determined that the consequences of Peterson's classification as a sexual predator were
not a mandatory part of the plea colloquy and whether his classification was supported by
clear and convincing evidence was moot. In State v. Peterson, 7th Dist. No. 07 MA 59,
2008-Ohio-6636, this court upheld his convictions. Peterson did not appeal this decision
to the Ohio Supreme Court.
        {¶4}     On January 2, 2014, Peterson filed an application for delayed reopening
pursuant to App.R. 26(B). The State filed a response on January 7, 2014.
        {¶5}     App.R. 26(B) allows a criminal defendant to challenge the constitutional
effectiveness of appellate counsel by reopening the appeal. However, the rule provides
that an application for reopening must be filed "within ninety days from journalization of
the appellate judgment unless the applicant shows good cause for filing at a later time."
The opinion in his direct appeal was journalized on December 10, 2008. Peterson filed
his application for reopening almost five years after the ninety days expired. Thus, we
can only review the merits of Peterson's application if he can establish good cause for his
untimely filing.
        {¶6}     Peterson summarily contends that he failed to file the application due to
                                                                                     -2-


counsel's "inadequate performance" which "compromised the appeal".              However,
Peterson's application specifies no reason for the delay. In the section entitled "Showing
of Good Cause for Untimely Filing" Peterson alleges that he did not know about the law of
allied offenses.
       {¶7}   This does not constitute good cause for the untimeliness of the present
application. The fact that Peterson was incarcerated or untrained in the law does not
establish good cause. See State v. Dew, 7th Dist. No. 08 MA 62, 2012-Ohio-434, ¶8;
State v. Ramirez, 8th Dist. No. 78364, 2005-Ohio-378, ¶4.
       {¶8}   Because Peterson has failed to establish good cause for the delay in filing
for reopening his appeal, the merits cannot be addressed and his application for
reopening is denied.



                                                 _________________________________
                                                 JUDGE MARY DeGENARO


                                                 _________________________________
                                                 JUDGE JOSEPH J. VUKOVICH


                                                 _________________________________
                                                 JUDGE CHERYL L. WAITE